     Case 1:19-mj-03058-UA Document 1 Filed 03/27/19 Page 1 of 8




Approved:




Before:     THE HONORABLE KATHARINE H. PARKER
            United States Magistrate Judge
            Southern District of New York

 ---------------------------------------x
UNITED STATES OF AMERICA
                                                  SEALED COMPLAINT

                   - v -                         Violations of
                                                 15 u.s.c. §§ 80b-6,
RICHARD DIVER,                                   80b-17; 18 u.s.c. §§
                                                 1343, 2
                  Defendant.
                                                 COUNTY OF OFFENSE:
                                                 NEW YORK
 ---------------------------------------x
SOUTHERN DISTRICT OF NEW YORK, ss:

     MELISSA S. ATKIN, being duly sworn, deposes and says that
she is a Postal Inspector with the United States Postal
Inspection Service, and charges as follows:

                             COUNT ONE
                     (Investment Advisor Fraud)

          1.   Between in or about 2017 and in or about December
2018, RICHARD DIVER, the defendant, acting as an investment
advisor with respect to clients of a particular asset management
company, willfully and knowingly, used the mails and other means
and instrumentalities of interstate commerce, directly and
indirectly, (a) to employ a device, scheme, and artifices to
defraud clients and prospective clients; and (b) to engage in a
transaction, practice, and course of business which operated as
a fraud and deceit upon clients and prospective clients, to wit,
DIVER misappropriated clients' funds for his own personal use
and took steps to hide this misappropriation by sending clients
false information with respect to their assets under management.

      (Title 15, United States Code, Sections 80b-6, 80b-17;
           and Title 18, United States Code, Section 2.)
       Case 1:19-mj-03058-UA Document 1 Filed 03/27/19 Page 2 of 8




                                COUNT TWO
                               (Wire Fraud)

            2,   Between in or about 2011 and in or about December
2018, RICHARD DIVER, the defendant, willfully and knowingly,
having devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire,
radio, and television communication in interstate and foreign
commerce writings, signs, signals, pictures, and sounds for the
purpose of executing such scheme and artifice, to wit, for the
purpose of executing a scheme to defraud the company that
employed him, DIVER, through the use of interstate wires,
misappropriated millions of dollars from the asset management
company at which he was employed.

         (Title 18 United States Code, Sections 1343 and 2.)

       The bases for my knowledge and for the foregoing charges
are,   in part, as follows:

          3.   I am currently employed as a Postal Inspector
with the United States Postal Inspection Service, and have been
so employed for over six years.  I have personally been involved
in the investigation of this matter.  My responsibilities as a
Postal Inspector have included the investigation of securities
fraud, mail and wire fraud, and other financial crimes.

           4.  I base this affidavit on my personal knowledge,
as well as on my personal involvement in the investigation of
this matter, including, but not limited to, conversations with
law enforcement agents and others, and my examination of various
reports and records.  Because this affidavit is being submitted
for the limited purpose of establishing probable cause, it does
not include all the facts that I have learned during the course
of my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

                     Relevant Entities and Persons

          5.   At all times relevant to this Complaint, Company-
1 was (and remains) an asset management company headquartered in
New York, New York in the borough of Manhattan.  The company
markets its investment planning and wealth management services

                                     2
      Case 1:19-mj-03058-UA Document 1 Filed 03/27/19 Page 3 of 8




to individuals, family offices, endowments, and other
institutions, and manages its customers' assets through
individual managed accounts.  Assets of Company-1 clients are
generally held at one of two custodial entities, Custodian-1 and
Cuotodian-2.   Company-1 Wa5   (and remain5)   regi5tered a5 an
investment adviser with the United States Securities and
Exchange Commission (the "SEC").

           6.  At all times relevant to this Complaint,
Individual-1 was the Chairman, Chief Investment Officer, and
Chief Executive Officer of Company-1. At all times relevant to
this Complaint, unless otherwise noted, Individual-1 held
approximately 91 percent of the equity ownership interest in
Company-1.

           7.  At all times relevant to this Complaint, unless
otherwise noted, RICHARD DIVER, the defendant, was the Chief
Operating Officer and Senior Vice President of Company-1. At
all times relevant to this Complaint, unless otherwise noted,
DIVER held approximately 9 percent of the equity interest in
Company-1.

                     Overview of DIVER's Scheme

          8.   Based on the information set forth herein, I
respectfully submit that there is probable cause to believe
that, beginning in or about 2011, RICHARD DIVER, the defendant,
defrauded Company-1 out of millions of dollars by means of the
company's payroll, and that beginning in 2017, DIVER began also
to defraud the clients of Company-1, causing hundreds of
thousands of dollars in client funds to be fraudulently debited
from their custodial accounts and rerouted to his personal
account by means of excess payroll payments.

            DIVER'S Theft of Payroll and Billing Funds

          9.    I have interviewed Individual-1.   I have also
reviewed a statement Interview-1 prepared with his attorney and
submitted to the SEC under oath.   From the interview and my
review of the statement, I am aware of the following:

               a.  At all times relevant to this Complaint, the
responsibilities of RICHARD DIVER, the defendant, as Chief
Operating Officer included sole responsibility for Company-l's
payroll functions.  DIVER and Individual-1 were signatories on
the bank account associated with payroll, but DIVER was the only
person who saw each of the individual payroll payments.  DIVER

                                   3
     Case 1:19-mj-03058-UA Document 1 Filed 03/27/19 Page 4 of 8




handJed Company-l's payroll responsibilities through a third-
party payroll vendor (the "Payroll Vendor") . DIVER also, as
Chief Operatinq Officer, had access to the e-mails of Company-
1' s employees.

                b.   At all times relevant to this Complaint,
DIVER was also in charge of billing Company-l's clients.    DIVER
and a member of Company-l's staff, Employee-1, were the only
individuals who had direct access to Company-l's client billing
system.   Company-1 entered into written investment advisory
agreements with each of its clients.   Pursuant to those
agreements, Company-1 charged an annual advisory fee, generally
charging a fixed percentage based on the value of the client's
assets under Company-l's management, payable quarterly.    Each
quarter, Employee-1 created a valuation of the clients'
portfolio and then applied the fixed fee percentage to each
client's account.   Company-1 then charged the client that amount
for the next quarter, a three-month period.   Typically, Company-
1' s clients authorized Company-1 to deduct its investment
advisory fees directly from the clients' custodial accounts at
Custodian-1 and Custodian-2.

               c.   In or around November 2018, Individual-1 was
contacted by an individual ("Individual-2") who had introduced
several clients to Company-1.  Individual-2 told Individual-1,
in sum and substance, that certain of the clients Individual-2
had referred to Company-1 reported that they had been overbilled
by Company-1. After hearing this information, Individual-1
asked DIVER to investigate the matter, and DIVER later told
Individual-1 that those accounts had, in fact, been
inadvertently and mistakenly overbilled.

               d.   On or about December 5, 2018, Individual-1
received another inquiry from a client concerning overbilling in
two accounts held by that client.

               e.   On or about December 7, 2018, Individual-1
met with DIVER in person, relayed the report of additional
overbilling to him, and questioned him as to the apparent
unexplained overbilling of multiple Company-1 client accounts.
At that moment, DIVER revealed, in substance and in part, that
he had overbilled clients by approximately $300,000 during the
years 2017 and 2018 in order to personally enrich himself.
DIVER relayed that he had no ability to make clients whole, and
claimed that the funds he had stolen were consumed by his own
"wild" personal spending.


                                   4
          Case 1:19-mj-03058-UA Document 1 Filed 03/27/19 Page 5 of 8




               f.   On or about December 10, 2018, Individual-1
asked DIVER to prepare an accounting of the overbilling he had
LCTLl.:JCLi   iu   Cvucf:-'u:""F   1'-w-   ~'~~-~"~*'-~-




                            g.
                    That day, DIVER confessed to Indvidual-1
that DIVER had additionally mi5appropriated approximately $4
million from Company-1 itself by fraudulently paying himself
approximately $600,000 per year in addition to his base salary
(including bonus) of $350,000 per year for the years 2011 to
2018.  DIVER effected these payments by instructing the Payroll
Vendor to pay him an inflated and unauthorized salary.

               h.   On or about December 12, 2018, Company-1 and
DIVER entered into an agreement in writing whereby DIVER
surrendered all of his shares in Company-1 to Company-1 for no
consideration.

                     On or about December 14, 2018, DIVER gave a
                            i.
written accounting to Individual-1 in the form of a spreadsheet
(the "Spreadsheet").   The spreadsheet indicated that DIVER had
overbilled approximately 304 clients in the years 2017 and 2018
in the aggregate amount of $643,000.   DIVER was formally
terminated for cause, and his access to Company-l's business
premises and e-mail was revoked.

                j.  Individual-1 is familiar with the defrauded
 clients, and is aware that numerous of the client are located
 outside the state of New York.

               k.   In or about March 2019, Individual-1
reviewed documentation from the Payroll Vendor, which indicated
how much DIVER had been paid each year from 2011 to 2018.  The
amounts vastly exceeded what DIVER was authorized to have made
at Company-1 during those years, inclusive of salary and bonus.
Using conservative estimates of what those figures were,
Individual-1 estimated that over the 2011-2018 period, DIVER
arranged to pay himself over $4.5 million more than he was
authorized to have received.

          10.  I have reviewed the Spreadsheet.   It indicates
that RICHARD DIVER, the defendant, overbilled clients by
$643,000.  The metadata from the file also indicates that the
author of the spreadsheet was DIVER.  I have also reviewed a
written calculation by Individual-1 concerning DIVER's actual
pay between 2011 and 2018, and checked those sums against
supporting documentation from the Payroll Vendor.   Using
Individual-l's estimates of authorized compensation, it appears

                                                           5
     Case 1:19-mj-03058-UA Document 1 Filed 03/27/19 Page 6 of 8




to confirm that DIVER overpaid himself by in excess of $4.5
million during that period.

          11.    I have spoken to Employee-1.    From my interview
of Employee-1,   I have learned the following:

               a.   Employee-l's responsibilities included
assisting RICHARD DIVER, the defendant, with billing and other
clerical and client liaison work.

                b.  When Company-1 billed on a quarterly basis,
DIVER directed her to bill the clients, and she then obtained
the amounts in assets under management for each client and
applied the applicable fixed rate.  Once the fee was calculated,
she created a bill and debited the invoiced account from the
clients' custodial accounts.

                c.  At one point in or around 2017, DIVER began
to approach Employee-1 outside of the regular billing cycle and
asked her to run bills for a list of clients.  She did so,,
applying the same formula that she did with regular billing.
Although the regular quarterly bills were sent out to clients,
DIVER had her give the bills generated through these off-cycle
billings to him personally.  Employee-1 did not question the
off-cycle billing, and DIVER did not give her an explanation
beyond stating that he needed her to bill those clients.
Employee-1 believes that this practice began with the third
quarter of 2017 and continued through 2018 until shortly before
DIVER was terminated.

                d.  Most of the client fees were debited
directly from the client's account at Custodian-1 or Custodian-
2.  In the few instances in which the fee was paid by check,
Employee-1 gave the check to DIVER.

               e.   Under the standard quarterly billing
procedure in place at Company-1 in 2017 and 2018, when the
billing system generated a bill it became part of a quarterly
report document that Employee-1 sent to clients along with a
cover letter signed by Individual-1.  Employee-1 received the
letters from Individual-1, added the report to it, and then
mailed them to clients.  With the off-cycle requests made by
DIVER, by contrast, there was no report or letter matched to the
bill and mailed to the client, and she was instructed to give
the bill to DIVER.  When DIVER asked her to do these off-cycle
billings, he did not mention a letter or a full report.


                                   6
     Case 1:19-mj-03058-UA Document 1 Filed 03/27/19 Page 7 of 8




               f.   During the period in which the overbilling
took place, the legitimate, quarterly bills sent out by Company-
1 were inaccurate, in that they did not include the money that
had been deducted Q5 d re5ult of intervenin5 off-cyc1e billin3
ordered by DIVER.

          12.  I have reviewed a report provided by Company-1 by
a forensic accountant Company-1 retained after the departure of
RICHARD DIVER, the defendant, to review its books and records.
From my review of the report, I have learned that the forensic
accountant concluded that during 2017 and 2018, DIVER caused

through the means describGd    abov~.

           13. I have reviewed bank statements provided by
counsel for Company-1 that were found on the work computer of
RICHARD DIVER, the defendant.  The bank statements were for
personal bank accounts belonging to DIVER.   From my review of
those statements, I am aware that on a single day in November
2018, DIVER received two electronic deposits into a personal
account via the Payroll Vendor, totaling over $17,000.    DIVER
then transferred $2,500 of that money into a second personal
account. Four days later, after no activity was recorded in that
second account, DIVER withdrew $500 in cash from that account
via an ATM machine physically located in New Jersey.

                    The Consensually Monitored Call

           14. On or about March 27, 2019, Individual-1
participated in a consensually monitored and recorded telephone
conversation.   Individual-1 called RICHARD DIVER, the defendant,
at his personal cellular phone number.   I listened to and
recorded the telephone call.   During the call, I witnessed the
following:

               a.   Individual-1 asked DIVER whether he had told
his wife about "the overbilling you did in the last two years."
DIVER replied, "No, I did not.  I haven't really told her much."

                b.    Individual-1 said, "You told us about the
overbilling you did in '17 and '18, and I know you did the
5pread5heet and all of that, and then you told me that you
started taking the additional payroll distributions beginning in
2011.  Is there anything else I need to know about other than
that? Did you do any of this in '16 or '15?" To which DIVER
responded, "No.    Not at all.  No.  Absolutely not." DIVER did
not otherwise deny the overbilling conduct in 2017 and 2018.

                                   7
      Case 1:19-mj-03058-UA Document 1 Filed 03/27/19 Page 8 of 8




                    c.    Individual-1 broached the issue of
restitution.      Individual-1 said, "By my calculation, the
unauthorized payroll you took between '11 and '18 totals up to
four and three-quarters million dollars.        By the way, the client
overbilling was significantly greater than your spreadsheet
because you forgot about fee changes and canceled account
refunds, which we picked up, so that brings that total up over
$700,000.    Now, we're talking about a lot of money here." DIVER
said, "Mrnrnrn-hrnrnrnm." Individual-1 mentioned a document that I am
aware he had found on DIVER's computer, a form concerning a
purported real estate transaction that represented that DIVER
had personal net assets in excess of $9 million. DIVER said,
"That's not true," and that "I just made that up on a form that
I never used." Individual-1 then said, "Well, look, at some
point we're gonna have to talk about restitution, so, you know,
think about that, because maybe that'll be another
conversation." DIVER responded, "I understand."

     WHEREFORE, deponent prays that defendant be imprisoned, or
bailed, as the case may be.
                            \
                                                  '\,,         ~
                          \     \
                                     •'

                                      ',                 ';.       '
                           \ ·,""'         \J"-,.~·-ts       ,\ L
                           ~ L fMA S .              }\\zr_If'I J1
                          _;Postal Ingpector
                            United States Postal Inspection Service



Sworn to before me this
~ day of March, 2019


  ~ t*-.P~
THE HONORABLE KATHARINE H. PARKER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                              8
